Title: To James Madison from William Cavenough, 10 February 1790
From: Cavenough, William
To: Madison, James


Sir
William Street No. 66 Feby. 10th. 1790
Pardon the liberty I take in addressing myself to you, who I have not the Honor to be Known to. My presuming on this freedom, is as much from the severity of my present unhappy Situation, as from a persuasion, that you are a Gentleman of Humanity who can make allowances for improprieties, which are the Offspring of Necessity and real distress:
The World sir has severely frown’d upon me, and has left me as wretched as the Human mind can Conceive. There is but one thing now that can save me from total distraction, and I believe it may be in your power to Contribute greatly towards my obtaining it.
Permit me therefore sir to beg, that I may have the Honor of an Interview with you at your Lodgings, or elsewhere, at any Hour, in the Course of this Week, most Convenient to yourself, when I shall fully explain myself to you upon the subject that gives rise to this Address.
You may be Assured sir that I am Not a Mean low bad Man, and that I can produce Testimonials in my favor which a[re] Substantial & unquestionable. Besides sir there are Gentlemen here of your Acquaintance, who will speak to you in my favor should you incline to be of service to me. I have the Honor to be sir Your Most Obedt servt
Wm. Cavenough
